DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 09/22/2021.
	Claims 2, 3, 12 and 13 have been cancelled. 
	Claims 1, 9, 11 and 19 have been amended. 
	Claims 1, 4-11 and 14-20 are currently pending and have been examined.

Response to Arguments
	In response to applicant argument in 09/22/2021:
Regarding Claim Rejections - 35 USC § 101:
		Applicant's arguments have been fully considered but they are not persuasive. 
The argument stated, page 15-16, “Why should the concept of providing quick service restaurants recommendations fall under managing personal behavior? Or rather, why should using information obtained through time-limited events among quick service restaurants (to initiate future time-limited events among the quick service restaurants) fall under managing personal behavior? … using information obtained through time-limited events among quick service restaurants (to initiate future time-limited events among the quick service restaurants)”. The claimed invention as recited in the claims and as explained in the remarks, page 15, organizing future competitive events among 
	For prong two analysis, the remarks cited, page 16-17, “Amended claim 1 recites, among other features, predicting expected sets of values and comparing the expected sets of values with actual sets of values, which are additional elements for this analysis … reflecting the improvement of the technology or technical field of computer-assisted model-based management of quick service restaurants (in particular in the context of initiating competitions/events among quick service restaurants) … the claims provide a technical improvement at least because a user/administrator can rely on data-driven the MPEP 2106.05 (a) also recited that “An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other Step 2B considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration”. The amended claims along with the specification (such as page 7, ¶ 16-17; teaches; “a server(s) 102 maybe configured by machine –readable instructions 106 … may include … model component 120”) merely states additional elements are just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. The recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.

Regarding Claim Rejections - 35 USC § 103:
	Applicant’s arguments, with respect to 35 USC § 103 have been fully considered and are persuasive.  The 35 USC § 103 of 1, 4-11 and 14-20 has been withdrawn. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1 and 4-10 directed to a machine. Claims 11 and 14-20 directed to a process.
Step 2A, Prong 1:
	Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of:
	obtain sets of values of one or more service metrics that have been determined based on service durations at a first quick service restaurant, wherein individual sets of values correspond to individual periods during which the values have been determined at the first quick service restaurant, wherein the sets include a first set and a second set, wherein the first set corresponds to a first period that occurred before a first time-limited event among multiple quick service restaurants, and wherein the second set corresponds to a second period that occurred after the first period, during or after the first time-limited event among the multiple quick service restaurants, wherein the multiple quick service restaurants include the first quick service restaurant;
	analyze the obtained sets of values to determine one or more effects, including a first effect, that are attributed to holding the first time-limited event, wherein individual ones of the one or more effects correspond to one or more changes in the values of the one or more service metrics between the first set and the second set, wherein the first effect corresponds to a decrease in average service duration per instance of service being provided at the first quick service restaurant;
	determine a first recommendation for a future time-limited event to be held among the multiple quick service restaurants, wherein participants of the future time- limited event include the first quick service restaurant, and wherein the first recommendation includes first event information that characterizes the future time- limited event, wherein the first event information includes a first event objective for the future time-limited event, and wherein determination of the first event objective is based on the determined one or more effects; initiate a new time-limited event among the multiple quick service restaurants based on at least one of the determined first recommendation, the first event information, the first effect, and the first event objective, wherein the new time- limited event includes one or more contests, challenges, and competitions among the multiple quick service restaurants; 
	predict expected sets of values of the one or more service metrics that are related to service durations at the first quick service restaurant, wherein the expected sets correspond to the new time-limited event, 
	obtain actual sets of values of the one or more service metrics that are related to service durations at the first quick service restaurant, wherein the actual sets correspond to the new time-limited event; without significantly more.

	The independent claims of 1 and 11 recite the above limitation that represent the concept of providing quick service restaurants event recommendations based upon obtained values and a predict values without significantly more. According to the 2019 PEG this concept qualifies as Managing Personal Behavior or Relationships or Interactions Between People – certain methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C).

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   For example, the additional limitations are claim 1; “one or more hardware processors configured by machine-readable instructions
The claimed invention recited “wherein prediction is based on a model for the first quick service restaurant; modify the model based on a comparison between the expected sets of values with the actual sets of values”, which considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

	 In addition, the dependent claims recite:
Claims 4 and 14: recite an abstract idea of “analyzing the obtained set of values includes quantifying a performance boost that is attributed to holding the first time-limited event, wherein the first presentation includes information based on the determined performance boost”, which falls under the Certain Methods of Organizing Human Activity Group, with no additional limitations to integrate the claimed nd prong or step 2B.
Claims 5 and 15: recite an abstract idea of “the sets further include a third set … the determined one or more differences”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “one or more hardware processors are further configured by machine- readable instructions”, These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers (in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B. 
 Claims 6 and 16: recite an abstract idea of “obtain additional sets of values … determined third recommendation”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “one or more hardware processors are further configured by machine-readable instructions”, These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a nd prong and do not provide for significantly more at step 2B. 
Claims 7 and 17: recite an abstract idea of “determining the one or more particular differences … the one or more additional events”, which falls under the Certain Methods of Organizing Human Activity Group, with no additional limitations to integrate the claimed invention into a practical application. Nothing additional is claimed for consideration at the 2nd prong or step 2B.  
Claims 8 and 18: recite an abstract idea of “obtain supplemental sets … determined fourth recommendation”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as claim 8;  “one or more hardware processors are further configured by machine-readable instructions”, These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 9 and 19: recite an abstract idea of “initiate a particular time-limited event … the actual sets of values”, which falls under the Certain Methods of Organizing Human one or more hardware processors are further configured by machine-readable instructions”, These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 10 and 20: recite an abstract idea of “wherein the fourth presentation includes information regarding the modified model”, which falls under the Certain Methods of Organizing Human Activity Group, with no additional limitations to integrate the claimed invention into a practical application. Nothing additional is claimed for consideration at the 2nd prong or step 2B.  
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AVIA SALMAN/
Examiner, Art Unit 3687   

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687